IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-87,725-09


                           EX PARTE BRYAN GARNER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. F-2013-1344-E WHC7 IN THE 367TH DISTRICT COURT
                            FROM DENTON COUNTY


       Per curiam.


                                             ORDER

       Applicant was convicted of indecency with a child and continuous sexual abuse of a child

and sentenced to life imprisonment for each count. The Second Court of Appeals affirmed his

conviction. Garner v. State, 02-15-00171-CR (Tex. App—Ft. Worth Aug. 11, 2016)(not designated

for publication). Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       We have previously dismissed five subsequent applications in this cause. See TEX . CODE

CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to raise grounds

that were previously rejected on the merits or that should have been raised in previous applications.
                                                                                                  2

We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte Jones, 97

S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should Applicant file

future habeas applications in this cause, we will not consider the merits of his applications unless

he shows that the factual or legal basis of his grounds was unavailable in a previously filed

application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: October 19, 2022
Do not publish